DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ADAM CORA,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-0869

                               [May 24, 2018]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath, Judge;
L.T. Case No. 2013CF012772AXXX.

   Adam Cora, Moore Haven, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.